Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor suggests a flexible local coil comprising a plurality of antennas wherein each of the plurality of antennas comprising electrical conductors wherein each of the plurality of electrical conductors is electrically connected together at both ends, as stated in the claim in association with the remaining claim features. For further clarification, see the discussion on cited prior art references.

As to claims 2-5, these claims are allowed because each of these claim depends from allowed independent claim 1.

As to claim 6, the claim is allowed because the claim contains subject matter similar to that found in claim 1 for which claim 1 is found to be allowable.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A
US-2019/0154774-A1 Hushek

Document A discloses a flexible local coil including a plurality of antennas where an antenna (201, cf. Fig. 4) of the plurality of antennas comprises a plurality of conductors (400, 402), wherein plurality of conductors (400, 402) are parallel to one another, and the conductors (400, 402) are separated by an insulating layer (403); however these conductor (400, 402) are not electrically connected together at each end. Therefore, document A fails to meet a claim feature of any of independent claims 1 and 6.

B
US-2020/0348380-A1 Taracila

Document B discloses a flexible local coil including a plurality of antennas where an antenna (201, cf. Fig. 4) of the plurality of antennas comprises a plurality of conductors (400, 402), wherein plurality of conductors (400, 402) are parallel to one another, and the conductors (400, 402) are separated by an insulating layer (403); however these conductor (400, 402) are not electrically connected together at each end. Therefore, document B fails to meet a claim feature of any of independent claims 1 and 6.

C
US-2020/048860-A1 Taracila

Document C discloses a flexible local coil including a plurality of antennas where an antenna (1101, cf. Fig. 11A, 11B) of the plurality of antennas comprises a plurality of conductors (1120, 1122), wherein plurality of conductors (1120, 1122) are parallel to one another, and the conductors (1120, 1122) are separated by an insulating layer (1124); however these conductor (1120, 1122) are not electrically connected 


US-2021/0018579-A1 Nixdorf
Document D discloses a local coil which may be flexible or not including a plurality of antennas where an antenna (400, cf. Fig. 4A, 4B) of the plurality of antennas comprises a plurality of conductors (402, 406), wherein plurality of conductors (402, 406) are parallel to one another, and the conductors (402, 406) are separated by an insulating layer (“insulation”); however these conductor (402, 406) are not electrically connected together at each end. Therefore, document D fails to meet a claim feature of any of independent claims 1 and 6. Further Document D is filed after the filing date if the instant claims and thus fails to qualify as a prior art reference.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852